DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. [Benda] (US Patent 5,427,733) in view of Buller et al. [Buller] (US PGPub 2018/0186067).

As to claim 29
Benda discloses a method for calibrating an apparatus (sintering system; see column 3, line 26 and Fig. 2) for additively manufacturing three-dimensional objects (predetermined shaped part 63, see Fig. 1) by successive layerwise selective irradiation and consolidation of layers of a build material in a build plane (powder bed 38, see Fig. 1), the method comprising:
generating an energy beam (output beam 12/focused beam 36, see Fig. 1) from an irradiation device (laser 10, see Fig. 1);
detecting the measurement radiation (radiation 118, see Fig. 1) via a determination unit (optical detector 126, see Fig. 1); and
calibrating the irradiation device dependent on the detection of the measurement radiation via a control unit (power controller 104, see Fig. 1) (see column 5, lines 33-41).
Though Benda discloses method calibrating the irradiation device dependent on the detection of the measurement radiation emitted; Benda fails to specifically disclose method comprising:
irradiating a calibration element in a process chamber (chamber 60, see Fig. 1) of the apparatus with the energy beam, wherein the calibration element comprises at least one calibration section that emits measurement radiation when irradiated by the energy beam.
Buller discloses a method for calibrating an apparatus, the method comprising:
irradiating a calibration element (calibration surface 3210, see Fig. 32) in a process chamber (processing chamber; see paragraph 0255, line 6) of an apparatus with an energy beam (energy beam; see paragraph 0253, line 8), wherein the calibration element comprises at least one calibration section (first calibration-mark 3220 and second calibration-mark 3230, see Fig. 32) that emits measurement radiation (electromagnetic radiation; see paragraph 0252, line 6) when irradiated by the energy beam (see paragraphs 0252-0256).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benda’s invention with Buller’s in order to measure radiation off of different types of surface, since doing so would make adjustments to irradiation device according to the type of surface.As to claim 30
Buller discloses the method of claim 29, further comprising storing at least one position of the at least one energy beam in the build plane dependent on the detection of measurement radiation (see paragraph 0382, lines 9-19). As to claim 31
Buller discloses the method of claim 29, further comprising assigning the detection of measurement radiation to a specific calibration section of the calibration element (see paragraph 0323). As to claim 32
Buller discloses the method of claim 29, further comprising correlating the detection of the measurement radiation with the position of the energy beam in the build plane of the process chamber (see paragraph 0323, lines 1-17). As to claim 33
Benda and Buller disclose the method of claim 29, wherein the control unit is adapted to calibrate a beam guiding unit (scanning mirrors 32,34; see Benda Fig. 1) of the apparatus, wherein dependent on the detection of the measurement radiation the position of the at least one calibration section is stored as nominal position for the position of the at least one calibration section in the build plane (see Benda column 3, lines 36-51). As to claim 34
Buller discloses the method of claim 29, wherein the calibration element comprises at least two calibration sections (first calibration-mark 3220 and second calibration-mark 3230, see Fig. 32) (see Fig. 32). As to claim 35
Benda and Buller disclose the method of claim 29, wherein the beam guiding unit is adapted to scan the at least two energy beams over at least one part of the calibration element (see Benda column 3, lines 36-51). Allowable Subject Matter
Claims 16-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to specifically the calibration element in a process chamber of the apparatus, wherein the calibration element comprises at least one calibration section that emits measurement radiation when irradiated by the at least two energy beams. Accordingly, independent claim 16 and the claims which depend upon it are now in condition for allowance.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive in regards to claims 29-25. Applicant successfully argues that Benda and Buller fail to disclose applying to different energy beams on a calibration element for calibration. Claims 16-28 are in condition for allowance accordingly. However, claims 29-35 only claims one energy beam and fails to claim the aspect of applying multiple energy beams on the calibration element for calibration. Therefore, claims 29-35 remain rejected in view of Benda and Buller.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115